Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 14,
2018.




                                     In The

                    Fourteenth Court of Appeals
                                   ____________

                             NO. 14-18-00293-CV
                             NO. 14-18-00294-CV
                             NO. 14-18-00295-CV
                                   ____________

           IN THE INTEREST OF K.L.B. a/k/a K.L.M., A CHILD

                  IN THE INTEREST OF K.J.M., A CHILD

                  IN THE INTEREST OF N.D.D., A CHILD

                  On Appeal from the 246th District Court
                           Harris County, Texas
       Trial Court Cause Nos. 2013-00785, 2016-32301, and 2016-62702


                MEMORANDUM                        OPINION

      These appeals are from judgments signed March 20, 2018. On June 5, 2018,
appellant Texas Department of Family and Protective Services filed motions to
dismiss the appeals. See Tex. R. App. P. 42.1. The motions are granted and the
appeals are dismissed.

                                 PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby